Citation Nr: 0821909	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-12 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for bilateral leg 
disability.

4.  Entitlement to service connection for bilateral knee 
disability.  

5.  Entitlement to service connection for urethritis.

6.  Entitlement to service connection for erection problems.  

7.  Entitlement to service connection for conjunctivitis (eye 
irritation).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to June 
1971.  

The matter of entitlement to service connection for PTSD 
comes to the Board of Veterans' Appeals (Board) from a 
September 2003 rating decision of the Department of Veterans 
Affairs (VA) Waco, Texas Regional Office (RO).  A notice of 
disagreement was filed in November 2003, a statement of the 
case was issued in February 2004, and a substantive appeal 
was received in July 2004.  The remaining matters listed 
above come to the Board from a June 2005 rating decision of 
the VA Waco, Texas RO.  A notice of disagreement was filed in 
August 2005, a statement of the case was issued in October 
2005, and a substantive appeal was received in December 2005.

The veteran failed to appear at a hearing before the Board in 
March 2008.  


FINDINGS OF FACT

1.  The veteran did not participate in combat and his claimed 
inservice stressors have not been corroborated.

2.  The veteran has no current bilateral hearing loss 
disability.  

3.  The veteran has no current bilateral leg disability.  

4.  The veteran has no current bilateral knee disability.

5.  The veteran has no current urethritis.

6.  The veteran has no current erection problems.  

7.  The veteran has no current conjunctivitis.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

3.  Bilateral leg disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2007).

4.  Bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2007).

5.  Urethritis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2007).

6.  Erection problems were not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2007).

7.  Conjunctivitis was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1101, 1110, 
1111, 1113, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case, with 
regard to the PTSD issue, was accomplished by way of a letter 
from the RO to the veteran dated in December 2002.  The 
notification obligation with regard to the remaining issues 
in this case was accomplished by way of a letter from the RO 
to the veteran dated in March 2005.  In March 2006, the 
veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective dates to 
be assigned are rendered moot.  Thus, VA has satisfied its 
duty to notify the appellant.

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to the disabilities of bilateral hearing, bilateral 
leg, bilateral knee, erection problems, or PTSD, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology of these claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds that it is unnecessary to require the veteran to 
report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of these injuries in service.  Moreover, given the 
absence of any competent evidence of any of the claimed post-
service disabilities until more than 30 years after service, 
any current opinion provided at this point would be no more 
than speculative.  See 38 C.F.R. § 3.102 (2006) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

The veteran's service personnel records reflect that he did 
not have combat duty.  If a claimant did not engage in combat 
with the enemy, or claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310- 311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The veteran's service medical records, including an April 
1971 Report of Medical Examination, contain no findings 
attributed to any psychiatric disorder, to include PTSD.

Private medical records dated in March and April 2002 from 
Ken Allen, LMSW-ACP, CTS and William E. Coopwood, M.D., 
reflect diagnoses of PTSD.  The veteran was seen for a 
psychiatric assessment by Dr. Coopwood in April 2002.  The 
veteran's reported stressful experiences were described in 
both the March and April 2002 reports to include incidents 
that occurred on the aircraft carrier where he served.  These 
incidents included one friend who was "chewed up" by an 
aircraft propeller and another friend who was "sucked up" 
into the intake engines of the jet plane on the deck.  He 
reported two men who fell overboard off the coast of Korea 
and only one body that was recovered.  He stated that several 
seamen were severely burned due to aircraft that caught on 
fire.  He reported sadness that he felt when some of the crew 
did not return from their combat missions and were presumed 
either captured or killed by the enemy.

There is no indication that either physician reviewed the 
claims folder or the veteran's service medical records.  
Notwithstanding, the Board accepts the diagnoses of PTSD.  
However, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court held that the presence of a recognizable stressor is 
the essential prerequisite to support the diagnosis of PTSD.  
Thus, this appeal turns on the questions of whether the 
veteran's alleged stressors have been or could be verified 
and, if so, whether such verified stressor can be linked to a 
diagnosis of PTSD.

A January 2004 memo from the Chicago Regional Office reflects 
that, during the veteran's assignment aboard the USS Ranger, 
a commander's death was reported when his aircraft crashed at 
sea, and a second crew member was recovered.  It was noted 
that this did not seem to be the incident the veteran had 
described, and that information from official sources 
including the ship's history and the Department of Defense 
Casualty Database failed to confirm the veteran's statement.  
A May 2007 memo reflects a formal finding on a lack of 
information required to verify stressors in connection with 
the PTSD claim. The memo cites a formal finding from the U.S. 
Armed Services Center for Research of Unit Records (now known 
as the U. S. Army and Joint Services Records Research Center 
(JSRCC))in May 2003 that the information provided by the 
veteran was insufficient to verify his stressors.  The memo 
noted that the veteran did not respond to further requests 
for more information concerning his stressors.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors consist of 
anecdotal incidents rather than verifiable incidents; it has 
not been corroborated by official records, buddy statements, 
or any other supportive evidence.  He has not produced any 
witness who can corroborate his testimony.  The veteran's 
diagnosis of PTSD, first shown many years after service, has 
not been attributed to a verified in-service stressor.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Bilateral Hearing Loss Disability

On examination performed for extension of enlistment purposes 
in April 1971, the veteran's ears were clinically evaluated 
as normal.  Audiometric testing was not performed, however, 
the veteran received a 15/15 on the whispered voice test for 
both ears.  The Board notes that the whispered voice test was 
the customary test used during that period, and unfortunately 
no audiometric tests were conducted in connection with his 
discharge examination.

VA outpatient and private post-service medical records 
reflect no diagnosis related to bilateral hearing loss 
disability.  The veteran has otherwise not identified or 
submitted any medical evidence which reflects a current 
bilateral hearing loss disability.  As such, in the absence 
of proof of a present disability, there can be no valid claim 
of service connection.  As there is no evidence of a current 
disability, it is unnecessary for the Board to reach the 
question of etiology of the claimed bilateral hearing loss 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Bilateral Leg Disability

A service Report of Medical Examination for extension of 
enlistment purposes dated in April 1971 reflects that the 
veteran's lower extremities were clinically evaluated as 
normal.  

Private medical records from Dr. Allen dated in March 2002 
reflect that the veteran reported receiving left shin 
abrasions in service.  He also reported left leg pain since 
service.  Allen diagnosed left shin abrasions, when on board 
the USS Ranger, as well as leg pain, presumably currently.  
The physician did not indicate that he had reviewed the 
veteran's claims folder or the service medical records in 
arriving at this conclusion.  Therefore, his opinion is not 
of probative value.  See Grover v. West, 12 Vet. App. 109, 
112 (1999).  Moreover, pain, without an underlying diagnosis 
or underlying identifiable condition, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285; dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

VA outpatient treatment records since March 2002 do not 
reflect any findings of bilateral leg disability.  

Based on the VA outpatient treatment records, there is no 
competent evidence of current bilateral leg disability.  The 
veteran has otherwise not identified or submitted any medical 
evidence which reflects a current bilateral leg disability.  
As such, in the absence of proof of a present disability, 
there can be no valid claim of service connection.  As there 
is no evidence of a current disability, it is unnecessary for 
the Board to reach the question of etiology of the claimed 
bilateral leg disability.  See Brammer, supra.

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Bilateral Knee Disability

A service Report of Medical Examination for extension of 
enlistment purposes dated in April 1971 reflects that the 
veteran's lower extremities were clinically evaluated as 
normal.  

VA outpatient and private post-service medical records 
reflect no diagnosis related to bilateral knee disability.  
The veteran has otherwise not identified or submitted any 
medical evidence which reflects a current bilateral knee 
disability.  As such, in the absence of proof of a present 
disability, there can be no valid claim of service 
connection.  As there is no evidence of a current disability, 
it is unnecessary for the Board to reach the question of 
etiology of the claimed bilateral knee disability.  See 
Brammer, supra.

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Urethritis

Service medical records dated in December 1969 and June 1971 
reflect that the veteran was diagnosed with acute urethritis.  

VA outpatient treatment records dated in August 2003 reflect 
that the veteran underwent a urinalysis which was negative.  

Based on the VA outpatient treatment records, there is no 
competent evidence of current urethritis.  The veteran has 
otherwise not identified or submitted any medical evidence 
which reflects current urethritis.  As such, in the absence 
of proof of a present disability, there can be no valid claim 
of service connection.  As there is no evidence of a current 
disability, it is unnecessary for the Board to reach the 
question of etiology of the claimed urethritis.  See Brammer, 
supra.

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Erection Problems

A service Report of Medical Examination for extension of 
enlistment purposes dated in April 1971 reflects that the 
veteran's genitourinary system was clinically evaluated as 
normal.  

VA outpatient and private post-service medical records 
reflect no diagnosis related to erection problems.  The 
veteran has otherwise not identified or submitted any medical 
evidence which reflects current erection problems.  As such, 
in the absence of proof of a present disability, there can be 
no valid claim of service connection.  As there is no 
evidence of a current disability, it is unnecessary for the 
Board to reach the question of etiology of the claimed 
erection problems.  See Brammer, supra.

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Conjunctivitis (Eye Irritation)

The veteran's May 1968 pre-induction examination is negative 
for any notations regarding conjunctivitis.  Specifically, 
the examination reflects that the veteran's eyes were 
clinically evaluated as normal.  The Report of Medical 
History, however, indicates the veteran reported infrequent 
conjunctivitis.  This issue was not addressed by the examiner 
and the veteran was clinically evaluated as qualified for 
induction.  Consequently, the veteran is presumed to have 
entered service in sound condition as it pertains to his 
eyes.  38 U.S.C.A. § 1111.  Service medical records dated in 
February 1971 reflect that the veteran complained of mild eye 
irritation.  A service Report of Medical Examination dated in 
April 1971 for extension of enlistment purposes reflects that 
the veteran's eyes were clinically evaluated as normal.  

Private medical records from Dr. Allen, dated in March 2002 
reflect that the veteran reported getting some unremembered 
substance in his eyes which were flushed out in service.  
Allen diagnosed foreign substance in eyes, while on board the 
USS Ranger.  Similar to the above discussion concerning the 
bilateral leg disability, the physician did not indicate that 
he had reviewed the veteran's claims folder or the service 
medical records in arriving at this conclusion.  Therefore, 
his opinion is not of probative value.  See Grover, supra. 

VA outpatient treatment records since March 2002 do not 
reflect any findings of conjunctivitis.  

Based on the VA outpatient treatment records, there is no 
competent evidence of chronic problems of the eyes.  The 
veteran has otherwise not identified or submitted any medical 
evidence which reflects current conjunctivitis.  As such, in 
the absence of proof of a present disability, there can be no 
valid claim of service connection.  As there is no evidence 
of a current disability, it is unnecessary for the Board to 
reach the question of etiology of the claimed conjunctivitis.  

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is not warranted.  

Entitlement to service connection for bilateral hearing loss 
disability is not warranted.  

Entitlement to service connection for bilateral leg 
disability is not warranted.  

Entitlement to service connection for bilateral knee 
disability is not warranted.  

Entitlement to service connection for urethritis is not 
warranted.  

Entitlement to service connection for erection problems is 
not warranted.  

Entitlement to service connection for conjunctivitis is not 
warranted.

The appeal is denied as to all issues.  



____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


